Case 1:20-cv-02340-RM-STV Document 38 Filed 04/06/21 USDC Colorado Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge Raymond P. Moore

 Civil Action No. 20-cv-02340-RM-STV

 RORY KRIEGER,

          Plaintiff,

 v.

 ICTV BRANDS, INC., and
 GADSDEN PROPERTIES, INC.,

       Defendants.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

          Before the Court is the Recommendation by United States Magistrate Judge Scott T.

 Varholak to dismiss this case without prejudice. (ECF No. 19.) For the reasons below, the Court

 accepts the Recommendation.

          Plaintiff, filed this lawsuit on August 6, 2020, proceeding pro se 1 and asserting various

 claims against two corporate Defendants. (ECF No. 1.) On November 17, 2020, the magistrate

 judge issued an Order to Show Cause why the case should not be dismissed for failure to timely

 effect service on either Defendant. (ECF No. 11.)

          The Recommendation to dismiss the case without prejudice was issued on January 12,

 2021. (ECF No. 19.) The magistrate judge considered the various documents filed by Plaintiff

 in response to the Order to Show Cause but found they did not establish that Defendants

 executed a waiver of service or were served a summons. (See id. at 5 (“Plaintiff’s responses to


 1
  A pro se plaintiff’s pleadings are construed liberally and held to a less stringent standard than formal pleadings
 drafted by lawyers. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Nonetheless,
 pro se parties must follow the same rules of procedure that govern other litigants, and courts will not assume the role
 of advocate for a pro se party. Id.
Case 1:20-cv-02340-RM-STV Document 38 Filed 04/06/21 USDC Colorado Page 2 of 3



 the Order to Show Cause . . . at most demonstrate that Plaintiff mailed Defendants the Requests

 for Waiver and a copy of the Complaint, [which is] insufficient to satisfy the requirements for

 waiver of service under Rule 4.”).) In the absence of any indication that Defendants agreed to

 waive service or a server’s affidavit establishing proof of formal service, the magistrate judge

 concluded that the case should be dismissed without prejudice.

        The Recommendation advised Plaintiff that specific written objections were due within

 fourteen days after being served a copy of the Recommendation. The deadline for responding to

 the Recommendation came and went without an objection. Plaintiff did, however, file a motion

 seeking an extension of time for service. (ECF No. 22.) The motion was referred to the

 magistrate judge, who determined Plaintiff had not shown good cause for a further extension of

 the deadline. (ECF No. 25.)

        More than a week past the deadline to object to the Recommendation, Plaintiff filed his

 Objections. (ECF No. 32.) “In the absence of a timely objection, the district court may review a

 magistrate judge’s report under any standard it deems appropriate.” Summers v. Utah, 927 F.3d

 1165, 1167 (10th Cir. 1991). In addition to being untimely, the Objections lack the specificity

 required to meaningfully address the magistrate judge’s Recommendation. The record supports

 the magistrate judge’s determinations that Plaintiff failed to satisfy the requirements for waiver

 of service under Fed. R. Civ. P. 4(d) or to show good cause for further extension of the deadline

 to effect service. See Gallegos v. Smith, 401 F. Supp. 3d 1352, 1356-57 (D.N.M. 2019)

 (applying deferential review of the magistrate judge’s work in the absence of any objection).

 The Court discerns no clear error on the face of the record and finds that the magistrate judge’s

 analysis is sound. Accordingly, the Court accepts and adopts the Recommendation, which is

 incorporated into this Order by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).




                                                  2
Case 1:20-cv-02340-RM-STV Document 38 Filed 04/06/21 USDC Colorado Page 3 of 3



           On February 3, 2021, Plaintiff filed a renewed motion seeking an extension of time for

 service through February 27, 2021. (ECF No. 30.) Although that motion had not been ruled on,

 Plaintiff filed a returned summons on March 2, 2021, indicating that service had been accepted

 on behalf of Defendant ICTV Brands, Inc. by Kelvin Claney. The Complaint identifies

 Mr. Claney as the chief executive officer of Defendant ICTV Brands, Inc. (see ECF No. 1 at 2),

 but he is not a Defendant in this case. The Court has since received a letter from Mr. Claney

 stating that he is no longer associated with Defendant ICTV Brands, Inc., and that “at the time of

 the delivery of the court documents, I was neither the CEO nor an employee, officer, or director

 of ICTV Brands, nor did or do I have authority to accept service of process on behalf of ICTV

 Brands.” (ECF No. 37-1 at 1.) For present purposes, the Court finds this is a sufficient basis for

 concluding that granting Plaintiff’s renewed motion would be futile. Therefore, the motion is

 denied.

           On March 10, 2021, Plaintiff filed a motion seeking an extension of time to serve

 Defendant Gadsden Properties, Inc. until March 16, 2021. (ECF No. 35.) As that deadline has

 now passed without anything being filed, the motion is denied as moot.

           Accordingly, the Court ACCEPTS the Recommendation (ECF No. 19), DENIES

 Plaintiff’s renewed motion (ECF No. 30), and DENIES AS MOOT Plaintiff’s motion for

 extension (ECF No. 35). This case is hereby DISMISSED WITHOUT PREJUDICE, and the

 Clerk is directed to CLOSE it.

           DATED this 6th day of April, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge


                                                   3
